Citation Nr: 1429922	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-26 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran had a period of active duty for training (ACDUTA) from September 1994 to March 1995 and a subsequent period of active duty from October 2007 to November 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge. 


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus, which preexisted his period of active service, were permanently aggravated during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 C.F.R. § 3.304(b).  

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Analysis

While the Veteran did not receive a formal medical examination upon entrance into his period of active duty from October 2007 to November 2008, the record nevertheless establishes clear and unmistakable evidence that the Veteran had both bilateral hearing loss and tinnitus prior to his entrance into this period of service, as prior reservist records reflect diagnoses of these hearing impairments. 

Specifically, a May 2007 a reservist audiogram performed prior to his entry into active service revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
LEFT
10
15
55
55
RIGHT
5
25
60
55

The Veteran's pure tone thresholds at 3000 and 4000 Hertz establish a hearing loss disability, as defined by VA regulations.  38 C.F.R. § 3.385.  A corresponding speech recognition test, also performed in May 2007, revealed 100 percent scores bilaterally, as the Veteran successfully identified 200 of 200 words.  Other May 2007 reservist audiological treatment records reflect a diagnosis of tinnitus.

A subsequent reservist audiogram was performed in July 2007, and the audiometric data continues to reflect a hearing loss for VA purposes, with increased pure tone thresholds of the left ear at 3000 and 4000 Hertz and in the right ear at 4000 Hertz, but improved hearing acuity in the right ear at 3000 Hertz.  Other pure tone thresholds were unchanged.  However, no speech recognition testing was performed in conjunction with this audiogram.  

The Veteran had active service from October 2007 to November 2008, which included approximately six months of service in Iraq.  The Veteran reports exposure to acoustic trauma during this deployment, and his reported exposure is corroborated by his military duties in the infantry and as a mechanic.  

An October 2008 service treatment record reflects diagnoses of both bilateral sensorineural hearing loss and tinnitus.  Additionally, an October 2008 line of duty report states that the Veteran incurred the disabilities of bilateral hearing loss and tinnitus during active service as the result of military noise exposure.  

The Veteran was discharged from active service in November 2008, and he underwent a VA audiological examination in December 2008.  Audiometric testing performed during this examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
LEFT
10
20
55
55
RIGHT
10
45
65
55

The post-deployment audiogram reflects a notable decrease in hearing acuity of 20 decibels at 2000 Hertz in the right ear.  Furthermore, the Veteran's bilateral speech recognition scores declined dramatically, from 100 percent bilaterally in May 2007 to 84 percent in the left ear and 80 percent in the right ear in December 2008.  

Thus, audiometric data establishes objective evidence that the Veteran's preexisting bilateral hearing loss increased in severity during his active service, thereby triggering the presumption of aggravation.

Likewise, the Veteran has reported an increase in the severity of his tinnitus during his active service, as reflected in his Board hearing testimony, during which he stated that his tinnitus first became truly noticeable to him after he returned from his tour of service in Iraq.  Tinnitus is a condition which is capable of lay observation; indeed, medical diagnoses are predicated entirely on an individual's reported symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). Accordingly, the Veteran is competent to report an increase in the severity of his tinnitus during active service, and as his reports of increased tinnitus symptoms are consistent with his in-service decrease in hearing acuity and his reported symptomatology in recent VA audiological treatment records, they are deemed credible.

Thus, the Veteran's lay statements constitute evidence that the Veteran's preexisting tinnitus permanently increased in severity during service, thereby triggering the presumption of aggravation.

Moreover, there is no clear and unmistakable evidence of record to rebut the presumption of aggravation with regard to the Veteran's bilateral hearing loss and tinnitus.  Rather, both the examiner who performed the Veteran's 2008 VA examination and a private audiologist who evaluated the Veteran in 2014 opined that the Veteran's bilateral sensorineural hearing loss and tinnitus are related to his noise exposure during active service.  

Absent clear and unmistakable evidence to the contrary, the Veteran's preexisting bilateral hearing loss and tinnitus are presumed to have been aggravated during service, thereby establishing a basis for awarding service connection for bilateral hearing loss and tinnitus pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


